            Case 1:20-cv-09394-VSB Document 33 Filed 08/02/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                         8/2/2021
S.S. et al.,                                               :
                                                           :
                                        Plaintiffs,        :
                                                           :          20-cv-9394 (VSB)
                      -against-                            :
                                                           :               ORDER
NEW YORK CITY DEPARTMENT OF                                :
EDUCATION,                                                 :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In the parties’ July 26, 2021 joint filing, they represented that the State Review Officer

 (“SRO”) assigned to hear Defendant’s appeal of the administrative decision issued by Impartial

 Hearing Officer (“IHO”) Diane Cohen on July 16, 2021, has until October 8, 2021 to issue a

 decision. (Doc. 29, at 3.) In previous filings, Plaintiff had indicated that it intended to file an

 amended complaint following the issuance of a decision from the assigned IHO, but now that

 Defendant has noticed its intention to appeal that decision, it likely makes more sense to delay

 such an amendment until the SRO issues its decision.

          Accordingly, it is hereby:

          ORDERED that Plaintiff is directed to file any amended complaint on or before

 November 8, 2021. If the SRO issues its decision later than October 8, 2021, the parties are

 directed to inform me to that effect.

 SO ORDERED.

Dated: August 2, 2021
       New York, New York
